DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 September 2021 has been entered.
Status of the Claims
3.	This action is in response to papers filed 3 September 2021 in which the sequence listing was submitted, claims 115,117, and 128-129 were amended, no claims were canceled, and new claims 134-135 were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 115-135 are under prosecution.
	This Office Action includes new rejections necessitated by the amendments.

Nucleic Acid Sequences
4.	It is noted that Applicant submitted a CRF transfer request on 3 September 2021.  However, this sequencing listing is identical to that submitted in 30 July 2018.  The request will therefore not be processed so as to avoid duplication of the previously entered sequence listing.

5.	It is reiterated from the previous Office Action that at least the Figures require the sequences depicted therein to be identified by SEQ ID NOs.   While the Examiner has made every attempt to check the Specification for sequence compliance, Applicant is required to carefully check the entire Specification for any and all issues regarding sequence compliance.  
For the response to this Office Action to be complete, Applicant is REQUIRED to comply with the Requirements for Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures (namely, identifying any sequences presented with a SEQ ID NO: as found in the entered sequence listing). Failure to comply with the Requirements will be considered nonresponsive.

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 115-125, 128, 130, and 132 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004).
Regarding claim 115, Indermuhle et al teach a method comprising providing a microarray comprising a base material having a plurality of surface structures, in the form of the pillars 20(a) and 20(b) formed from and protruding from the surface of a base material (Figure 2(a) and paragraph 0062), wherein the an array of pillars and the base material are the same material (paragraph 0066).  The pillars comprise functionalized areas 24(a) and 24(b), which are sample surfaces (paragraph 0062).  Indermuhle et al also teach the surface structure comprise sensory agents capable of attachment to a target compound of interest in a sample, in the form of affinity structures comprising probes (paragraphs 0072 and 0077 and Figure 3).  Indermuhle et al further teach the base material and surface structures between each define functionalized are coated with an inert material that resists non-specific binding (i.e., that is resistant to analyte binding; paragraph 0066). Thus, the area between each functionalized are and at least a portion of the surface structures are coated with the inert material.
This rejection is based on judicial precedent following In re Fitzgerald, 205 USPQ 594, because Indermuhle et al teach the non-sample surfaces 23 have a different coating than the sample surfaces (i.e., the pillars; paragraph 0062), that the non-binding surfaces are resistant to analyte binding, and that resistance to analyte binding is achieved using a coating (paragraph 0066).  Thus, the inert material (i.e., analyte resistant material) in the non-binding surfaces is believed to be a coating.  The burden is on Applicant to show that the claimed coating is either different or non-obvious over that of Indermuhle et al. 
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
Alternatively, because Indermuhle et al teach the non-sample surfaces 23 have a different coating than the sample surfaces (i.e., the pillars; paragraph 0062), that the non-binding surfaces are resistant to analyte binding, and that resistance to analyte binding is achieved using a coating (paragraph 0066), it would have been obvious to use the coating on the non-binding surfaces to render them inert.
Indermuhle et al further teach a sample is passed over the microarray and the target; namely, an adaptor having holes is positioned so that the pillars enter the holes, thereby forming a flow chamber having the pillars and the surface of the base contacting the fluid (see Figures 28-29), and wherein fluid contacts the surface of the microarray (including the pillars), and the presence of target molecules (i.e., analytes) in the sample are detected (paragraph 0133-0134).
It is reiterated that In re Best and In re Fitzgerald discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on.
In the instant case, Figure 29 shows that the array surface, including the top an side surfaces of the pillars as well as the base of the arrays substrate are contacted by fluid when the array is inserted in the adaptor.  Thus, at least part of the sample is passed over the surface of the microarray to contact the sensory agents on the plurality of surface structures.
Alternatively is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Indermuhle et al that the sample primarily contacts the top regions of the pillars encompasses the alternate embodiment wherein the sample contacts the sides and base surface, in particular in view of Figure 29, which shows the base of the microarray open to the flow chamber created by the adaptor.	
Regarding claims 116-117, the method of claim 115 is discussed above.  Indermuhle et al teach the detected signal is fluorescence (paragraph 0056).  
In addition, with respect to claim 117, it is noted that the claim does not actually require reading of the signal or response.
It is also noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2106 [R-5] II c and MPEP § 2111.04.
It is also noted that a “wherein” clause, such as that in claim 117, must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
Regarding claim 118, the method of claim 115 is discussed above.  Indermuhle et al teach quantitative detection of fluorescence (paragraph 0056).
Regarding claim 119, the method of claim 115 is discussed above.  Indermuhle et al teach a signal entity, in the form of a fluorescent tag, is attached the one or more target compounds (i.e., analytes; paragraph 0056). 
	Regarding claim 120, the method of claim 119 is discussed above.  Indermuhle et al teach the signal entity (i.e., fluorescent tag) is attached to the target compound prior to addition of the sample to the array (i.e., prior to step b); paragraph 0106).
Alternatively, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of labeling the one or more target compounds is an obvious variant over the prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 121, the method of claim 119 is discussed above.  
This rejection is based on judicial precedent following In re Fitzgerald, 205 USPQ 594, because Indermuhle et al teach the signal entity is a fluorescent tag (paragraph 0053), which is either chemical entity or a physical entity.  The burden is on Applicant to show that the chemical or physical entity is either different or non-obvious over that of Indermuhle et al. 
Regarding claim 122, the method of claim 115 is discussed above.  Indermuhle et al teach the one or more target compounds is a nucleic acid molecule (e.g., DNA; paragraph 0051).
Regarding claim 123, the method of claim 115 is discussed above.  Indermuhle et l teach the sample is a fluid sample, in the form of a biological fluid (paragraph 0051).
Regarding claim 124, the method of claim 115 is discussed above.  Indermuhle et al teach the one or more sensory agents (i.e., affinity structures) include biological recognition groups; e.g., antibodies (paragraph 0077 and Figure 3).
Regarding claim 125, the method of claim 115 is discussed above.  Indermuhle et al teach the sensory agent/target compound (i.e., capture agent/analyte) combination is antibody/antigen (paragraph 0044).
Regarding claim 128, the method of claim 115 is discussed above.  Indermuhle et al teach the pillars have equal heights and widths (i.e., an aspect ratio of 1), and are around 1 micron each (paragraph 0063), which is in the claimed range.  Indermuhle et al also teach the structures are substantially identical and uniformly separated from each other; namely, the rows of pillars are even and have a set center-to-center distance (paragraph 0080 and Figure 5).  The pillars are also ridges (e.g., Figure 6(d).
Alternatively, it is noted that the courts have stated each of the following:
A.	That “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
B.	That the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
C.	That the courts have found that changes in shape are obvious (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  See MPEP 2144.04 [R-6] IV B; and 
D.	That the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.
Therefore, the claimed ranges, spacing, sizes, and/or arrangement of surface structures merely represents an obvious variant and/or routine optimization of the placement and sizes of the prior art.
Applicant is again cautioned to avoid merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claim 130, the method of claim 115 is discussed above.  Indermuhle et al teach the microarray (i.e., the base material and pillars) are silicon or polymeric materials (paragraph 0061).
Regarding claim 132, the method of claim 115 is discussed above.  Indermuhle et al teach the inert material is a polymer, in the form of polyethylene glycol (paragraph 0066).

Claim Rejections - 35 USC § 103
9.	Claims 115 and 126-127 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) in view of Kretschmer (U.S. Patent Application Publication No. US 2005/0106073 A1, published 19 May 2005).
It is noted that this rejection applies to claim 115 to the extent that it is drawn to the embodiments of dependent claims 126-127.
Regarding claims 126-127, Indermuhle et al teach the method of claim 115, which comprises providing a microarray comprising a base material having a plurality of surface structures, in the form of the pillars 20(a) and 20(b) formed from and protruding from the surface of a base material (Figure 2(a) and paragraph 0062), wherein the an array of pillars and the base material are the same material (paragraph 0066).  The pillars comprise functionalized areas 24(a) and 24(b), which are sample surfaces (paragraph 0062).  Indermuhle et al also teach the surface structure comprise sensory agents capable of attachment to a target compound of interest in a sample, in the form of affinity structures comprising probes (paragraphs 0072 and 0077 and Figure 3).  Indermuhle et al further teach the base material and surface structures between each define functionalized are coated with an inert material that resists non-specific binding (i.e., that is resistant to analyte binding; paragraph 0066). Thus, the area between each functionalized are and at least a portion of the surface structures are coated with the inert material.
It is reiterated that his rejection is based on judicial precedent following In re Fitzgerald because Indermuhle et al teach the non-sample surfaces 23 have a different coating than the sample surfaces (i.e., the pillars; paragraph 0062), that the non-binding surfaces are resistant to analyte binding, and that resistance to analyte binding is achieved using a coating (paragraph 0066).  Thus, the inert material (i.e., analyte resistant material) in the non-binding surfaces is believed to be a coating.  The burden is on Applicant to show that the claimed coating is either different or non-obvious over that of Indermuhle et al. 
Applicant is again cautioned to avoid merely rely upon counsel’s arguments in place of evidence in the record.
Alternatively, because Indermuhle et al teach the non-sample surfaces 23 have a different coating than the sample surfaces (i.e., the pillars; paragraph 0062), that the non-binding surfaces are resistant to analyte binding, and that resistance to analyte binding is achieved using a coating (paragraph 0066), it would have been obvious to use the coating on the non-binding surfaces to render them inert.
Indermuhle et al further teach a sample is passed over the microarray and the target; namely, an adaptor having holes is positioned so that the pillars enter the holes, thereby forming a flow chamber having the pillars and the surface of the base contacting the fluid (see Figures 28-29), and wherein fluid contacts the surface of the microarray (including the pillars), and the presence of target molecules (i.e., analytes) in the sample are detected (paragraph 0133-0134).
It is reiterated that In re Best and In re Fitzgerald discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on.
In the instant case, Figure 29 shows that the array surface, including the top an side surfaces of the pillars as well as the base of the arrays substrate are contacted by fluid when the array is inserted in the adaptor.  Thus, at least part of the sample is passed over the surface of the microarray to contact the sensory agents on the plurality of surface structures.
Alternatively is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Thus, the teaching of Indermuhle et al that the sample primarily contacts the top regions of the pillars encompasses the alternate embodiment wherein the sample contacts the sides and base surface, in particular in view of Figure 29, which shows the base of the microarray open to the flow chamber created by the adaptor.	
While Indermuhle et al teach the protruding surface structures (i.e., pillars) have any suitable geometry (paragraph 0063), Indermuhle et al do not explicitly teach triangular shapes whose shapes are diminished.
However, Kretschmer teaches method utilizing an array wherein protruding surface structures, in the form of receiving regions 17, are formed with the claimed shape (compare Figure 1 of Kretschmer with Figures 2 and 7-10 of the instant specification).  Kretschmer also teaches the convexly curved receiving regions are particularly well suited from immobilizing interaction partners such as oligonucleotides (paragraph 0008).  Thus, Kretschmer teaches the known techniques discussed above.	
In addition, it is reiterated that the courts have found that changes in shape are obvious.  Thus, the instantly claimed shapes are obvious variants of the cited prior art.
Applicant is again cautioned to avoid merely rely upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Indermuhle et al with the shapes of Kretschmer to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of surface structures that are particularly well suited from immobilizing interaction partners such as oligonucleotides as explicitly taught by Kretschmer (paragraph 0008).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Kretschmer could have been applied to the method taught by Indermuhle et al with predictable results because the known techniques of Kretschmer  predictably result in reliable structures for immobilizing molecules.

10.	Claims 115 and 129 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) further in view of Cronin et al (U.S. Patent No. 6,045,996, issued 4 April 2000).
It is noted that this rejection applies to claim 115 to the extent that it is drawn to the embodiments of dependent claim 129.
Regarding claim 129, the method of claim 115 is discussed above in Sections 8 and 9.
While Indermuhle et al teach 100,000 areas per square cm (paragraph 0080), Indermuhle et al do not teach the claimed densities
Alternatively, Cronin et al teach methods utilizing a biochip, in the form of a high density array (Abstract) to produce functionalized areas (i.e., features) having a density of 10 million features per cm2 (column 3, lines 5-25), which has the added advantage of generating large a large amount of data in hybridization assays (column 2, lines 1-10).  Thus, Cronin et al teach the known technique of producing the clamed density.
It is reiterated that he courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, and that where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.  Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the density of the prior art.
Applicant is again cautioned to avoid merely rely upon counsel’s arguments in place of evidence in the record. 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the functionalized areas of the biochip taught by Indermuhle et al in to have the density of Cronin et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of having the ability to provide large amounts of data from hybridization assays as explicitly taught by Cronin et al (column 2, lines 1-10).  In addition, it would have been obvious to the ordinary artisan that the known technique of using the density of Cronin et al could have been applied to the method of Indermuhle et al with predictable results because the known technique of Cronin et al predictably results in spot densities useful for hybridization assays.

11.	Claims 115 and 131 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) in view of Gourlay (U.S. Patent Application Publication No. US 2008/0296792 A1, published 4 December 2008).
It is noted that this rejection applies to claim 115 to the extent that it is drawn to the embodiments of dependent claim 131.
Regarding claim 131, the method of claim 115 is discussed above in Sections 8 and 9.
Indermuhle et al do not teach the patterned layer on the transparent base material.
However, Gourlay teaches methods utilizing a device having a transparent substrate having a patterned layer on the bottom surface, which scatter (i.e., disperses) the light, and which has the added advantage of helping increase the definition of the device (i.e., display) during operation (paragraph 0071).  Thus, Gourlay teaches the known technique of using a patterned bottom layer.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Indermuhle et al with the teachings of Gourlay to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of increasing the definition of the device as explicitly taught by Gourlay (paragraph 0071).  In addition, it would have been obvious to the ordinary artisan that the known technique of Gourlay could have been applied to the method of Indermuhle et al with predictable results because the known technique of Gourlay predictably results in a device with increased definition when illuminated.

12.	Claims 115 and 133 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) in view of Corn et al (U.S. Patent Application Publication No. US 2003/0044835 A1, published 6 March 2003).  
It is noted that this rejection applies to claim 115 to the extent that it is drawn to the embodiments of dependent claim 133.
Regarding claim 133, the method of claim 115 is discussed above in Sections 8 and 9.
While Indermuhle et al teach the use of thiols and glycols as inter materials (paragraph 0066), Indermuhle et al do not teach the functionally equivalent inert material having a thiol underneath.
However, Corn et al teach method utilizing a biochip wherein blocked areas comprises a functionally equivalent alkane-thiol coating having an inert coating of PEG attached thereto (paragraph 0053 and Figure 1), which has the added advantage of rendering the surface protein resistant (paragraph 0011).  Thus, Corn et al teach the known technique of using a functionally equivalent thiol layer under the inert material.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the inert areas of the biochip taught by Indermuhle et al with the functionally equivalent thiol layer and inert layer of Corn et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of rendering the surface protein resistant as explicitly taught by Corn et al (paragraph 0011).   In addition, it would have been obvious to the ordinary artisan that the known technique of using the functionally equivalent inert areas of Corn et al could have been applied to the method of Indermuhle et al with predictable results because the known technique of Corn et al predictably results in a functionally equivalent inert coating.

13.	Claims 115, 125, 128, and 130 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) in view of Hah et al (U.S. Patent Application Publication No. US 2008/0119372 A1, published 22 May 2008).
It is noted that while claims 125, 128, and 130 are rejected as discussed above, the claims are also obvious as discussed below.
It is also noted that this rejection applies to claim 115 to the extent that it is drawn to the embodiments of dependent claims 125, 128, and 130.
	Regarding claims 125, 128, and 130, the method of claim 115 is discussed above in Sections 8 and 9.
Hah et al teach a microarray (Figure 3) comprising a base material having a plurality of surface structures protruding from the base material (Figures 1 and 3). Hah et al teach the inert material is a polymer, in the form of a polysilicone (i.e., claim 132; paragraph 0078).
Hah et al teach the functionalized areas are about 1 micron in size (i.e., claim 128; paragraph 0089).
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent routine optimization and/or and obvious variant of the ranges taught by the prior art.
Applicant is again cautioned to avoid merely rely upon counsel’s arguments in place of evidence in the record.
Hah et al teach the sensory agent (i.e., oligomer probe 165) is a binding agent in the form of a protein (paragraphs 0031-0032), which can bind to other proteins (i.e., claim 125).
Hah et al also teach the microarray has the added advantage of allowing capping of unreacted functional groups (paragraph 0040).  Thus, Hah et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the microarray taught by Indermuhle et al with the teachings of Hah et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing capping of unreacted groups as explicitly taught by Hah et al (paragraph 0040).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Hah et al could have been applied to the method of Indermuhle et al with predictable results because the known techniques of Hah predictably results in useful techniques for immobilizing molecules and blocking surfaces.

14.	Claims 115 and 134 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) in view of Cronin et al (U.S. Patent No. US 6,309,823 B1, issued 30 October 2001).  
It is noted that this rejection applies to claim 115 to the extent that it is drawn to the embodiments of dependent claim 134.
Regarding claim 134, the method of claim 115 is discussed above in Sections 8 and 9.
While Indermuhle et al teach quantitative analysis and that the type and number of analytes are bound (paragraph 0056), Indermuhle et al do not explicitly teach detection of the proportion of a target.
However, Cronin et al teach methods of detection and quantifying proportions of target sequences, which has the added advantage of allowing diagnosis of patients who are heterozygous with respect to a gene (column 15, lines 30-40).  Thus, Cronin et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method Indermuhle et al with the teachings of Cronin et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing diagnosis of patients who are heterozygous with respect to a gene as explicitly taught by Cronin et al column 15, lines 30-40).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Cronin et al could have been applied to the method of Indermuhle et al with predictable results because the known techniques of Cronin et al predictably result reliable detection of targets.

15.	Claims 115 and 135 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) in view of Yamamichi et al (U.S. Patent Application Publication No. US 2008/0223794 A1, published 18 September 2001).  
It is noted that this rejection applies to claim 115 to the extent that it is drawn to the embodiments of dependent claim 135.
Regarding claim 135, the method of claim 115 is discussed above in Sections 8 and 9.
While Indermuhle et al teach spacing of less than 500 microns (paragraph 0080), Indermuhle et al do not explicitly teach the claimed range.
However, Yamamichi et al teach methods of detection utilizing capturing elements fixed on pillars (paragraph 0099), wherein the pillars have a spacing of 100 nm, which is in the claimed range, as well as the added advantage of allowing low flow resistance (paragraph 0054).  Thus, Yamamichi et al teach the known techniques discussed above.
It is reiterated that he courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, and that where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.  Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the density of the prior art.
Applicant is again cautioned to avoid merely rely upon counsel’s arguments in place of evidence in the record. 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method Indermuhle et al with the teachings of Yamamichi et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing low flow resistance as explicitly taught by Yamamichi et al (paragraph 0054).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Yamamichi et al could have been applied to the method of Indermuhle et al with predictable results because the known techniques of Yamamichi et al predictably result reliable pillar spacing.
Response to Arguments
16.	Applicant's arguments filed 3 September 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant argues on pages 6-7 of the Remarks that the previous Office Action was improperly made final.
	However, contrary to Applicant’s assertion, this instant Application was not necessitated by restriction, as it is a continuation (i.e., not a divisional) of the parent Application.  Thus, the finality of the previous Office Action is proper.
	B.	Applicant argues on pages 8-9 of the Remarks that Indermuhle et al do not teach passage of the sample over the surface of the base.
However, as noted in the rejections above, Indermuhle et al teach an adaptor having holes is positioned so that the pillars enter the holes, thereby forming a flow chamber having the pillars and the surface of the base contacting the fluid (see Figures 28-29), and wherein fluid contacts the surface of the microarray (including the pillars), and the presence of target molecules (i.e., analytes) in the sample are detected (paragraph 0133-0134).
It is reiterated that In re Best and In re Fitzgerald discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on.
In the instant case, Figure 29 shows that the array surface, including the top an side surfaces of the pillars as well as the base of the arrays substrate are contacted by fluid when the array is inserted in the adaptor.  Thus, at least part of the sample is passed over the surface of the microarray to contact the sensory agents on the plurality of surface structures.
Alternatively is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Thus, the teaching of Indermuhle et al that the sample primarily contacts the top regions of the pillars encompasses the alternate embodiment wherein the sample contacts the sides and base surface, in particular in view of Figure 29, which shows the base of the microarray open to the flow chamber created by the adaptor.	
C.	Applicant argues on pages 9-13 of the Remarks that Indermuhle et al teach elevated sample surfaces, which allegedly would not work with the triangular structures of Kretschmer et al.
However, the paragraphs of Indermuhle et al are not limiting.  Specifically:
I.	Paragraph 0003 says nothing about the shapes of the pillars.
II.	With respect to paragraph 0053, it is reiterated that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Thus, the teaching of Indermuhle et al that the elevated sample surfaces have a number of advantages is not limiting.  
In addition, the cited paragraph does not exclude the diminishing or triangular areas.
It is also reiterated that Indermuhle et al teach the protruding surface structures (i.e., pillars) have any suitable geometry (paragraph 0063), and that the courts have found that changes in shape are obvious.
Applicant is again cautioned to avoid merely rely upon counsel’s arguments in place of evidence in the record. 
III.	Paragraphs 0082-0083 of Indermuhle et al merely refer to “[o]ther suitable pillar shapes,” and are therefore non-limiting.

D.	Applicant argues on pages 13-14 of the Remarks that Indermuhle et al would be rendered inoperable by increasing the number of defined functionalized areas.
	It is noted that Indermuhle et al teach 100,000 per cm2 “or greater (paragraph 0080),” thus clearly envisioning more that 100,000 per cm2.
In addition, Applicant has presented no evidence in support of this argument.   Applicant is again cautioned to avoid merely rely upon counsel’s arguments in place of evidence in the record. 
E.	Applicant’s remaining arguments rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	
Conclusion
17.	No claim is allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634